We have reviewed all the bills of exception and all the testimony in view of appellant's contention in his motion but are constrained to believe that proper disposition was made of this case in our original opinion. The learned trial judge was entirely justified under the authorities in rejecting the testimony sought to be introduced by appellant, complaint of which appears in the bills of exception referred to and discussed on original presentation. We regard the testimony in the record as amply sufficient to have justified the infliction of a graver penalty than this jury saw fit to fix. The *Page 636 
state's testimony strongly makes out a case of a man who took a young girl out at night, assaulted her, bruised her body, choked her, tore her clothing off, cursed and threatened her, and when other parties, attracted by her screams, approached the place, according to their testimony, he had his hands upon her throat trying to stifle her outcries and was heard by them to tell her that if she holloed he would break her damned neck. These parties who rescued her from him testified to her exhausted condition, the bruises and stripes on her body and throat, her torn clothing, the disheveled condition of most of her garments, and that they heard her screams and his threats. The evidence does not even suggest a less intention on his part than to force her to have criminal connection with him.
The motion for rehearing will be overruled.
Overruled.